DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwabe et al. [20200204070].

With respect to claim 1, figure 1 of Schwabe et al. discloses a current control circuit, comprising:

b)    a voltage regulation circuit [110] configured to regulate the output current by adjusting an equivalent impedance of the switched capacitor converter in accordance with the current detection signal. [0054]
	With respect to claim 2, figure 1 of Schwabe et al. discloses the current control circuit of claim 1, wherein a load [118] is coupled in parallel with the first switch group [214 or 215] that is connected to the ground.
	With respect to claim 4, figure 1 of Schwabe et al. discloses the current control circuit of claim 2, wherein the switched capacitor converter further comprises a plurality of filter capacitor [CR1, CR2], respectively coupled in parallel with corresponding first switch group or respectively coupled between intermediate nodes of two adjacent first switch groups.
	With respect to claim 5, figure 1 of Schwabe et al. discloses the current control circuit of claim 1, wherein the current detection circuit is configured to sample the output current to generate the current detection signal. [figures 7 and 8, 730]
	With respect to claim 6, figure 1 of Schwabe et al. discloses the current control circuit of claim 2, wherein the current detection circuit is configured to sample a current flowing through any one of the switches in the first switch group connected to the ground, in order to generate the current detection signal. [all switches are connected to ground either directly or through other switches, Q4]

a) obtaining a current detection signal for characterizing an output current of a switched capacitor converter, wherein the switched capacitor converter comprises a plurality of first switch groups coupled between an input terminal and a ground, and wherein each first switch group comprises two switches coupled in series; and
b) regulating the output current by adjusting an equivalent impedance of the switched capacitor converter.
With respect to claim 17, figure 1 of Schwabe et al. discloses the method of claim 15, wherein the obtaining the current detection signal comprises sampling a current flowing through any one of the switches in the first switch group connected to the ground, in order to generate the current detection signal, wherein a load is coupled in parallel with the first switch group that is connected to the ground.
	With respect to claim 18, figure 1 of Schwabe et al. discloses the method of claim 15, wherein the obtaining the current detection signal comprises sampling [730] a current flowing through any one of switches in a second switch group, in order to generate the current detection signal, wherein a plurality of second switch groups [214,215] are coupled in parallel between an output terminal of the switched capacitor converter and the ground, and a plurality of isolated capacitors [CR1, CR2] are respectively coupled between an intermediate node of one first switch group and an intermediate node of one second switch group.

Allowable Subject Matter
Claims 3, 7-14,16, 19, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
1/7/21